COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Bumgardner and Agee
Argued at Alexandria, Virginia


LAKISHA R. SMITH
                                           MEMORANDUM OPINION * BY
v.   Record No. 1380-01-4              JUDGE RUDOLPH BUMGARDNER, III
                                                JUNE 11, 2002
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                       John E. Kloch, Judge

          Patrick N. Anderson (Patrick N. Anderson,
          P.C., on briefs, for appellant.

          Leah A. Darron, Assistant Attorney General
          (Randolph A. Beales, Attorney General, on
          brief), for appellee.


     Lakisha R. Smith appeals her conviction of voluntary

manslaughter following a jury trial.    She contends the evidence

was insufficient because she killed in self-defense and the jury

failed to follow instructions by not finding she killed in

self-defense.   Finding no error, we affirm.

     On appeal, "we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom."    Martin v. Commonwealth,

4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).     If the

evidence supports the conviction, this Court is "not permitted


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
to substitute its judgment, even if its view of the evidence

might differ from the conclusions reached by the finder of fact

at the trial."   Commonwealth v. Taylor, 256 Va. 514, 518, 506
S.E.2d 312, 314 (1998) (citations omitted).

     The defendant and her boyfriend, the victim, were bathing

two young children when they began arguing.     The argument

deteriorated into a pushing match, and then the victim put his

hands to the defendant's throat and began choking her.     The

defendant withdrew a knife and stabbed the victim in the neck.

He died from the single stab wound, which had severed the

subclavian artery.

     The Commonwealth's primary evidence of the altercation came

from an eyewitness who demonstrated her testimony about the

movements of the victim and the defendant right before the

defendant stabbed the victim. 1    The defendant testified she

stabbed the victim because he was choking her.     She said that as

they scuffled the victim began choking her with both hands.      He

always kept one hand on her throat, but she was able to retrieve

a knife from her shirt and stab him.




     1
       The only description in the record of this demonstration
appears in the Commonwealth's closing argument. The
Commonwealth's Attorney recounts the demonstration: the victim
stood in front of the defendant with his hands at his sides as
the defendant turned away, retrieved the knife, raised it above
her head, and stabbed the victim in one motion.



                                  - 2 -
     Both versions of the events agree that a fight developed

and the victim began choking the defendant.   From that point,

the versions differed.   The Commonwealth's evidence indicated

the victim had stopped choking the defendant and was standing

with his hands at his sides.   The defendant testified the victim

continuously choked her and she could not get his hands from her

throat.   The Commonwealth showed the parties moved about the

bathroom, but the defendant said she could not get away.     The

medical examiner observed one abrasion on the defendant's neck

but no other "findings . . . typical of manual strangulation."

The Commonwealth showed the defendant purchased the murder

weapon an hour and a half before the killing after an earlier

argument over the victim going to visit another woman.     The

Commonwealth maintains she pulled the knife after the argument

renewed in the bathroom.   The defendant testified she bought the

knife for self-protection and not because of an argument.

     The evidence of self-defense was in conflict.      The evidence

differed on whether the defendant was at fault in provoking the

fight.    The trial court instructed on both forms of

self-defense.   If the defendant was at fault, the evidence

varied on whether the defendant retreated as far as she could or

attempted to abandon the fight.   For either form of

self-defense, the evidence supported either alternative finding

for the two issues of whether the defendant reasonably feared

death or great bodily harm or whether she used reasonable force

                                - 3 -
under the circumstances as they appeared to her.     See Peeples v.

Commonwealth, 30 Va. App. 626, 519 S.E.2d 382 (1999) (en banc).

The conflicts in the evidence existed for each essential aspect

of self-defense.

     "Self-defense is an affirmative defense which the accused

must prove by introducing sufficient evidence to raise a

reasonable doubt about his guilt."     Smith v. Commonwealth, 17
Va. App. 68, 71, 435 S.E.2d 414, 416 (1993) (citation omitted).

While the defendant's version of the incident would permit a

finding of self-defense, it did not mandate that result.     Her

defense rested upon her credibility.    Her evidence was not so

compelling that reasonable persons must adopt it when evaluating

the evidence presented at trial.   Reasonable persons could

equally adopt the version presented by the Commonwealth.

     The jury heard and saw the witnesses when they testified.

It assessed their credibility and resolved the conflicts in the

evidence against the defendant when it found her guilty.     As the

trial court noted, there were many grounds upon which the jury

could have convicted, or disbelieved the evidence supporting the

affirmative defense.   "Whether the evidence raises such a

reasonable doubt is a question of fact that will not be

disturbed on appeal unless plainly wrong or unsupported by the

evidence."   Utz v. Commonwealth, 28 Va. App. 411, 415, 505
S.E.2d 380, 382 (1998) (citation omitted); Thomason v.

Commonwealth, 178 Va. 489, 498-500, 17 S.E.2d 374, 377-78

                               - 4 -
(1941); Gardner v. Commonwealth, 3 Va. App. 418, 426, 350 S.E.2d
229, 233 (1986).

     The defendant also contends the jury failed to follow the

instructions of law.    In essence, the defendant argues the jury

disregarded the instructions because it did not find she acted

in self-defense.   However, the evidence of self-defense was in

conflict, and the defendant points to nothing to show the jury

disregarded the trial court's instructions.   Without clear

evidence to the contrary, a jury is presumed to have followed a

judge's instructions.    Spencer v. Commonwealth, 240 Va. 78, 95,

393 S.E.2d 609, 619 (1990) (instruction to disregard); LeVasseur

v. Commonwealth, 225 Va. 564, 589, 304 S.E.2d 644, 657 (1983).

     Credible and competent evidence supported the jury's

verdict of guilty, and nothing suggests it did not follow the

instructions of law.    Accordingly, we affirm the conviction.

                                                    Affirmed.




                                - 5 -